



EXHIBIT 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT (this “Amendment”), dated May 8, 2017, effective as of November
17, 2016, is made by and between VISHAY PRECISION GROUP, INC. a Delaware
corporation (the “Company”) and ROLAND B. DESILETS (the “Executive”).
WHEREAS, the Company and the Executive are parties to an employment agreement,
dated January 1, 2016 (the “Employment Agreement”);
WHEREAS, Section 8.5 of the Employment Agreement provides that the Company and
the Executive may amend the Employment Agreement by mutual agreement in writing;
and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth herein (the “Amendment”).
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    Section 4.2(a) of the Employment Agreement is hereby amended in its
entirety to read as follows:
“Beginning with the Company’s 2017 fiscal year and for each fiscal year
thereafter during the Term, Executive shall be eligible to earn an annual
performance bonus (“Bonus”), payable in cash, with a target equal to 40% of Base
Salary (the “Target Bonus”) with a minimum Bonus of 0% of Base Salary and a
maximum Bonus of 80% of Base Salary. The actual amount of Bonus payable to
Executive shall be determined by the Compensation Committee, and shall be based
upon the Company’s achievement of certain corporate and/or individual
performance goals to be established by the Compensation Committee in its sole
discretion (the “Performance Goals”).”
2.    Section 4.2(b) of the Employment Agreement is hereby amended in its
entirety to read as follows:
“Beginning with the Company’s 2017 fiscal year and for each fiscal year
thereafter during the Term, Executive shall be eligible to earn a Bonus equal to
26.7% of Base Salary if 80% of the Performance Goals for such fiscal year are
achieved. In addition, the amount of Bonus payable to Executive shall increase
by 0.67% of Base Salary for each additional 1% of the Performance Goals which
are achieved for such year; provided, that for each 1% of the Performance Goals
achieved in excess of 100%, the amount of Bonus payable to Executive shall
increase by 0.8% of Base Salary. During the Term and in any event, (i) the
maximum level of Bonus which Executive shall be eligible to earn is 80% of Base
Salary; (ii) no Bonus shall be payable if less than 80% of the Performance Goals
are achieved; and (iii) no Bonus in excess of the maximum level of 80% of Base
Salary shall be payable to the Executive if more than 150% of the Performance
Goals are achieved.
3.    Section 6.2(a)(ii) of the Employment Agreement is hereby amended in its
entirety to read as follows:
“Continued Payment of Executive’s then current Base Salary from the Date of
Termination for the eighteen month period following the Date of Termination, to
be paid in accordance with the Company’s standard payroll practices as in effect
from time to time.”









--------------------------------------------------------------------------------





4.    Section 6.2(a)(v) shall be added to the Employment Agreement, as follows:
“Monthly payments equal to the applicable monthly premium for health
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) for eighteen months following the Date of Termination, or if
earlier, the date upon which the Executive receives health insurance coverage
from another employer.”
5.    Except as set forth in this Amendment, all other terms and conditions of
the Employment Agreement shall remain unchanged and in full force and effect.
6.    This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.
[signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and Executive has executed this Amendment, in each case
on the 8 day of May, 2017.


VISHAY PRECISION GROUP, INC.


By:    /s/ William M. Clancy
William M. Clancy                        
Title:    Executive Vice President and Chief Financial
Officer                    


ROLAND B. DESILETS
/s/ Roland B. Desilets


                            




                            





